Citation Nr: 0512700	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  04-05 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for oral herpes.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as non-compensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the veteran's claim for 
service connection for oral herpes, and denied an increased 
rating for bilateral hearing loss.

A hearing was held in February 2005 in St. Paul, Minnesota, 
before Kathleen K. Gallagher, an Acting Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002), and who is 
rendering the determination in this case.


FINDINGS OF FACT

1.  Service medical records show no complaints or findings 
relevant to a disorder of oral herpes.

2.  The veteran does not have a current medical diagnosis of 
oral herpes.

3.  The veteran's hearing loss has increased since service 
connection was granted in November 1970, but has not 
increased to a level that is compensable under VA 
regulations. 




CONCLUSIONS OF LAW

1.  The veteran does not have oral herpes that is the result 
of disease or injury incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).

2.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.85 (Diagnostic Code 6100) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), enacted on November 9, 
2000, emphasizes VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and affirms VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Timing:  A VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the veteran with 
notice of the VCAA in January 2002, prior to the initial 
decision on the claim in May 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met in this case.

Notice:  With respect to the content of the VCAA notice, the 
Board notes that notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This fourth element of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The RO fulfilled each of these four 
requirements in its January 2002 letter to the veteran, as 
illustrated below with corresponding numbers for each 
requirement.

(1)  In this case, the RO informed the veteran in the January 
2002 letter about the information and evidence that is 
necessary to substantiate the claim for service connection 
for oral herpes, and to substantiate a claim for an increased 
evaluation for bilateral hearing loss.  The RO stated 
specifically that it needed evidence of a current disability 
and medical evidence that the disability was incurred in or 
aggravated by service; and that it needed medical evidence 
that the veteran's hearing loss has increased in severity and 
meets the rating schedule guidelines for an increase.  The RO 
then provided the veteran with examples of the types of 
evidence that would help decide the claims.  The RO also 
informed the veteran in the rating decision, the statement of 
the case (SOC), and the supplemental statement of the case 
(SSOC) of the reasons for the denial of his claims.  The SOC 
also provided the text of relevant regulations.  

(2)  With regard to what VA would seek to provide, the RO 
also told the veteran, specifically, that VA had already 
requested VA treatment records and a VA medical examination.  
(The Board notes that the veteran's service medical records 
(SMRs) were already of record.)  The RO told the veteran that 
if he wanted VA to obtain medical records for him (3) he 
should fill out VA Form 21-4142 to authorize release of 
records for each private health care provider who had treated 
the veteran for any of the conditions he was claiming, and 
return the forms to the RO which would, on his behalf, 
request those records.  In addition, (3) the RO told him to 
state the dates and places of treatment at any VA facilities, 
and (2) VA would obtain those records for him.  

(3) & (4)  Concerning what the veteran was to provide as well 
as the RO's duty to tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, the 
RO specifically advised him, "Send us as much of [listed 
types of evidence] as you can."  The list included medical 
and non-medical evidence, including doctors' treatment 
records, statements from acquaintances who saw the veteran 
when his oral herpes began, photos taken in service showing 
the disability, copies of letters written during or soon 
after service that mention the veteran's oral herpes, and any 
other evidence the veteran had about the disability since 
service.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, each 
of the four content requirements of a VCAA notice was fully 
satisfied in this case by the January 2002 notification 
letter before the initial adjudication of the claims.  

Duty to Assist:  The duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA medical records were obtained by VA, placed in the claims 
file, and were reviewed by both the RO and the Board in 
connection with the appellant's claims.  While some old VA 
treatment records dating from 1976 are not of record, they 
were provided by the veteran to a VA examiner, who noted them 
in the report of his examination, and considered them in 
providing his impression.  Based on the VA examiner's 
description of the contents of these records, the Board was 
also able to consider them in making its determination.  The 
veteran was afforded a hearing before the Board in April 
2004.  A transcript of the hearing is in the file and has 
been reviewed and considered.  

Regarding private medical records, the Board notes that, 
while the veteran never specifically responded to the RO's 
January 2002 letter requesting information, he did provide 
the report of a private audiological examination, which is 
discussed below, and which was considered in this 
adjudication.  In light of the foregoing, the Board concludes 
that VA has fulfilled its duty to inform the claimant about 
the information and evidence he was expected to provide, and 
fulfilled the duty to assist in this case to the extent 
possible.  



II.  Oral Herpes 

A.  Factual background

The veteran claims that his oral herpes originated in the 
fall of 1968 while serving in Germany.  The veteran's service 
medical records (SMRs) do not reflect any complaint, 
diagnosis, or treatment for oral herpes while in service.  In 
argument made at the time he perfected this appeal, the 
veteran averred that he was given medication for his herpes 
by a doctor at the medical clinic where he worked at Ft. 
Gordon, Georgia.  The record, however, shows no such 
treatment.  

In conjunction with his appeal, the veteran submitted an 
appointment slip indicating an appointment on January 15, 
1970, at the ENT clinic at the Army hospital at Nurnberg, 
Germany, which he pointed to as evidence which would support 
his claim and which should be in his SMR.  The appointment 
slip does not indicate the purpose of the appointment; 
however, the veteran's SMR shows he was seen at the ENT 
clinic on January 15, 1970, in connection with a high 
frequency hearing loss, not a herpes complaint.  

Of record is the report of a March 2002 VA medical 
examination conducted at the VA Medical Center (VAMC) in 
Minneapolis, Minnesota.  The examiner noted the veteran's 
history as the veteran described it.  As noted above, the 
veteran carried with him to this examination copies of an 
evaluation of a skin condition involving the foreskin and 
corona evaluated by a physician at the Minneapolis VAMC in 
October 1976.  The evaluation indicated a clinical impression 
of an eczematious eruption with additional diagnoses 
considered being those of fixed drug reaction, herpes, or 
Candida.  These records also showed the veteran was 
subsequently seen for follow up in the dermatology clinic the 
next day.  The impression provided in the dermatology clinic 
was that of yeast infection.  The veteran was seen again in 
the dermatology clinic the following month, in November 1976, 
at which time the clinical impression was penile dermatitis 
with improvement noted with use of topical steroids.  

The examiner noted that the history reported by the veteran 
strongly suggested a potential diagnosis of herpes labialis 
and herpes genitalis.  The examiner also noted that the 
medical records suggest a history of eczematous dermatitis 
involving the penis, which may possibly be continuing to 
intermittently flare.  However, the examiner was unable to 
specifically confirm a history of presence or absence of an 
additional skin problem such as eczematous dermatitis, 
because there was no flaring at the time of the examination.  

In addition to the 1976 treatment records verified and taken 
into account by the March 2002 VA examiner, there are VA 
treatment records of record for the period January 2001 
through January 2002.  The only reference to any skin 
condition is a notation in a systems review that the veteran 
gave a history of skin rashes and dry skin.

B.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Here, there is no medical evidence of a current disability.  
There are no current treatment records showing complaints of, 
or treatment for, oral herpes.  The 1976 treatment records 
provided by the veteran at his March 2002 VA examination 
showed only an evaluation for genital herpes and a resultant 
clinical impression of penile dermatitis.  The Board notes 
that the March 2002 VA examiner was unable to specifically 
confirm a history of presence or absence of an additional 
skin problem beyond the documented eczematous dermatitis 
involving the penis because there was no flaring at the time 
of the examination.

Even assuming for discussion purposes without deciding for 
the purposes of this decision that a current disability of 
oral herpes exists, there is no medical evidence of record of 
an in-service incurrence or aggravation of an injury or 
disease.  In this regard, the Board notes that the only 
evidence of record supportive of the veteran's claim that he 
has a current disability of oral herpes and that it is 
related to his military service consists of the lay 
statements of the veteran himself.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms he avers 
he has experienced, he is not competent to provide medical 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
This is so because there is no medical evidence of an in-
service occurrence of oral herpes, and no medical evidence of 
a currently diagnosed oral herpes.  Therefore, on the basis 
of the above analysis, and after consideration of all of the 
factors, the Board finds a preponderance of the evidence 
shows, as discussed above, that the veteran does not have 
oral herpes which was incurred in active military service.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 
57-58.

III.  Hearing Loss

A.  Factual background

The veteran was service-connected for bilateral sensorineural 
hearing loss, rated as non-compensable, in a rating decision 
dated in November 1970.  The veteran requested an increase to 
a compensable rating in a claim received in October 2001.  
The veteran claimed that his hearing had deteriorated since 
his last evaluation.  Previous to this claim the veteran had 
been given a VA audiological examination in September 2000, 
which reported that pure tone thresholds, in decibels, were 
as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
20
15
15
70
30
LEFT
30
35
65
--
43.3

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.
  
The veteran was afforded another VA audiological evaluation 
in March 2002, in conjunction with this appeal, which 
reported that pure tone thresholds, in decibels, were as 
follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
20
15
30
85
37.5
LEFT
35
40
75
85
58.75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 80 percent in the left ear.

The veteran provided the results of a private audiological 
evaluation conducted by audiologist Dr. F.P. in December 
2003.  This examination reported that pure tone thresholds, 
in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
20
20
45
75
38.75
LEFT
35
50
75
75
58.75

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.

B.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Evaluation of hearing loss for VA 
compensation purposes consists of determining hearing loss 
through audiological examination, and then applying any 
hearing loss to compensation tables to determine the level of 
disability compensation.  38 C.F.R. § 4.85 (2004).  

The Board notes that the "worst case" hearing examination 
results are those from March 2002.  The Board will use these 
results in making its determination.  The Board agrees that, 
as the veteran contends, his hearing loss has, in fact, 
increased since he was first service-connected in 1970.  This 
is evident from the veteran's three most recent hearing 
examinations.  However, VA regulations do not permit 
compensation for hearing loss until the hearing loss reaches 
a compensable level as defined by charts contained in the 
regulations.  See 38 C.F.R. § 4.85, Table VI, Table VII.  
None of the audiological examination results, including the 
most recent private evaluation of December 2003, show the 
veteran meets the criteria required for a compensable 
evaluation for hearing loss. 

At the March 2002 examination, the right ear discrimination 
score was 94 percent, and the average puretone threshold was 
37.5, yielding a numeric score of level I.  The left ear 
discrimination score was 80 percent, and the average puretone 
threshold was 58.75, yielding a numeric score of level IV.  
See Table VI, below.

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Entering Table VII (below) with the above results (better ear 
level of I; poorer ear level of IV) shows that the level of 
the veteran's compensable hearing loss evaluation is zero 
percent, or non-compensable.  

Table VII
B
e
t
t
e
r 
E
a
r
XI
10
0
 
 
 
 
 
 
 
 
 
 

X
90
80
 
 
 
 
 
 
 
 
 

IX
80
70
60
 
 
 
 
 
 
 
 

VII
I
70
60
50
50
 
 
 
 
 
 
 

VII
60
60
50
40
40
 
 
 
 
 
 

VI
50
50
40
40
30
30
 
 
 
 
 

V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear



 

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  Since the 
evidence does not show exceptional patterns of hearing loss, 
a higher evaluation is not warranted.  38 C.F.R. § 4.86 
(2004) (exceptional patterns are those where the puretone 
thresholds at each of the four evaluated frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or where 
the puretone threshold at 1000 Hertz is 30 decibels or less 
and the puretone threshold at 2000 Hertz is 70 decibels or 
more).  

By application of the rating criteria, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  This is so because no evidence has been presented to 
contradict the clear audiometric readings shown on 
examinations that demonstrate that the veteran's hearing 
impairment in both ears is not now, and has never been shown 
to be, at a compensable level.  

The Board notes that the provisions of the benefit of the 
doubt doctrine, discussed above, are not applicable in 
determining this issue.  This is so because the determination 
is made using numeric values derived from audiological 
examination and applied to the regulations, as described 
above.  As the numbers are determinative, the concept of 
equipoise is not for application here.


ORDER

Service connection for oral herpes is denied.

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


